Title: To George Washington from John Hancock, 17 August 1777
From: Hancock, John
To: Washington, George



Sir,
Philada August 17th 1777. Sunday Morning.

The Complaints of the Want of Men to the Northward, are so great & urgent, that Congress, with a View of affording them some Assistance, have come to the enclosed Resolve; by which you will percieve, it is their Desire that five Hundred Rifle-men, under the Command of an active Officer, should be immediately sent into that Department, to oppose the Incursions of the Indians.
Your Favour of the 16th Inst. I was last Night honoured with containing sundry Inclosures, which shall be communicated to Congress tomorrow.
The Plan you have adopted and recommended for the Defence of the River Delaware, is ordered to be carried into Execution.
As soon as Congress shall come into any Resolve on the Subjects of your several Letters, the Result shall be immediately transmitted. I have the Honour to be, with the greatest Esteem, Sir your most obed. & very hble Servt

John Hancock Presidt

